Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 7 “Armstrong-Crews therefore fails to teach, and even teaches away from, the amended claim limitations, "prioritizing a physical block having dereferenced data that is bound by a logical deletion to physical erasure time limit at a higher priority for the garbage collection than at least one other physical block" ( emphasis added)”, examiner respectfully disagrees in part and notes the following:
	Armstrong-Crews does teach the concept, in part, of using a low priority for pending physical deletions. However, Examiner disagrees that Armstrong-Crews teaches away from the above cited feature. Armstrong-Crews also teaches that as the retention time limit approaches, the system ensures that the physical deletion is performed, see Col. 6 Lines 24-32. Thus the priority for those pending physical deletions is set to the highest priority when near the limit, otherwise the system would not be able to guarantee the Retention SLA. Further, as Armstrong-Crews does not explicitly teach a priority system for garbage collection, the argument that Armstrong-Crews does not teach the cited feature is moot.
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong-Crews et al (US 7,216,207 B1) hereinafter referred to as Armstrong-Crews in view of Higgins et al (US 2017/0286288 A1) hereinafter referred to as Higgins.

	Regarding claim 1, Armstrong-Crews teaches A method comprising: 
 dereferencing data that is stored in storage memory, responsive to a direction to delete the data (Armstrong-Crews Col. 6 Lines 16-19, "The system 500 allows the users to encrypt their data, so that the data can be logically deleted upon the expiration of data retention time, and subsequently physically deleted in a so-called "lazy" manner"); 
 	monitoring physical blocks in the storage memory for live data and the dereferenced data (Armstrong-Crews Col. 6 Lines 24-32, "The system 500 also comprises a data re-arranging component 515. The system 500 initially places the data on the disks 520 to optimize for read performance. However, when the data expiration time comes closer, as determined by timer 530, then the system 500 re-organizes the data on the disks 520 to reduce the data deletion time period. Data is moved to low activity disks 525 so that when the data is being deleted, there is not much interference from other disk I/O traffic"; the system monitors both live data and expired data to keep the data arranged on the disks in such a way as to maximize I/O throughput and keep expired data on slower disks); 
and cooperating, by a processing device, so that the physical block having the dereferenced data that is bound by the logical deletion to physical erasure time limit and erased prior to expiration of the logical deletion to physical erasure time limit (Armstrong-Crews Col. 5 Lines 45-48, "Subsequently, the system dynamically re-arranges 420 the data to ensure that physical data deletion operations can occur within the guarantees provided to the user"; the data is physically deleted within the limits set by the user, thus prior to the hard expiration time limit), however Armstrong-Crews does not explicitly teach prioritizing the monitored physical blocks with relative priorities for garbage collection, including prioritizing a physical block having dereferenced data that is bound by a logical deletion to physical erasure time limit at a higher priority for the garbage collection than at least one other physical block; the garbage collection in the storage memory with the monitoring the physical blocks in the storage memory, including the garbage collection scheduling sequence order of physical blocks for garbage collection operations according to the relative priorities and has the higher priority for the garbage collection is garbage collected.
Higgins teaches prioritizing the monitored physical blocks with relative priorities for garbage collection, including prioritizing a physical block having dereferenced data that is bound by a logical deletion to physical erasure time limit at a higher priority for the garbage collection than at least one other physical block (Higgins [0098] "In some embodiments, a predefined, ordered set of priority levels or predefined prioritization criteria are used for selecting the source memory portions. The predefined set of priority levels are used to rank garbage collection operations (e.g., including data reclamation garbage collection and data integrity garbage collection) according to predetermined priority levels associated with respective garbage collection operations. In some embodiments, garbage collection operations are ranked according to a sequence of priority levels, from a highest priority level to a lowest priority level, as follows: (1) critical data reclamation garbage collection; (2) urgent read disturb data integrity garbage collection; (3) fault garbage collection; (4) non-urgent read disturb garbage collection; (5) data retention garbage collection; and (6) non-critical data reclamation garbage collection"); 
the garbage collection in the storage memory with the monitoring the physical blocks in the storage memory, including the garbage collection scheduling sequence order of physical blocks for garbage collection operations according to the relative priorities and has the higher priority for the garbage collection is garbage collected (Higgins [0107] "When there is no critical data reclamation garbage collection, urgent read disturb list 236 and fault list 240 are both empty, and predefined non-urgent read disturb recycling criteria are not satisfied, the storage device (e.g., storage device 120, FIG. 1, or a component thereof such as garbage collection control module 222, FIG. 2) then checks (314-5) whether predefined data retention criteria are satisfied. The predefined data retention criteria are satisfied if the amount of valid data in the oldest time pools is such that data integrity recycling must be performed to recycle all the data in those oldest time pools before the data in any of those oldest time pools reaches the expiration time of those time pools. Since this determination may require a significant amount of computation, the determination may be made at predefined times, such as when the timeout period is determined, and then reused each time a source superblock selection 314 is performed. If the predefined data retention criteria are satisfied, the storage device selects (314-5) one or more superblocks included in the one or more oldest time pools as the source superblock(s)").
As Armstrong-Crews and Higgins are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Armstrong-Crews with the Prioritizing Garbage collection of Higgins. Armstrong-Crews does teach the storage device can be semiconductor memory. In semiconductor memory, such as FLASH, the smallest unit of erasure is an entire block. Therefore, if there is still valid data remaining in a block of data that is designated for erasure, the valid date must be moved to a new block to be kept for later use, and then the original block is erased, which is the GC process. Every FLASH storage device performs this action, as data cannot be directly overwritten, therefore it would be obvious to a person of ordinary skill in the art to perform the erasures of Armstrong-Crews using the GC process of Higgins to ensure the data integrity of the remaining valid data in the block storing the invalid data being erased. As this is a standard process in all FLASH devices, a person of ordinary skill in the art would have a reasonable chance of success making this change to Armstrong-Crews.

Independent claims 9 and 15 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding Computer readable media and System claims. Therefore, claims 9 and 15 are rejected under 35 U.S.C. 103 for at least the same reasons as above.	

Regarding claim 2, the combination of Armstrong-Crews and Higgins teaches The method of claim 1, wherein the logical deletion to physical erasure time limit comprises a specified amount of time after the dereferencing the data (Armstrong-Crews Col. 5 Lines 45-48, "Subsequently, the system dynamically re-arranges 420 the data to ensure that physical data deletion operations can occur within the guarantees provided to the user";).

Regarding claim 3, the combination of Armstrong-Crews and Higgins teaches The method of claim 1, wherein the cooperating the garbage collection with the monitoring the physical blocks comprises: prioritizing the physical block for the garbage collection, relative to further physical blocks to which the logical deletion to physical erasure time bound is not applied (Armstrong-Crews Col. 6 Lines 24-32, "The system 500 also comprises a data re-arranging component 515. The system 500 initially places the data on the disks 520 to optimize for read performance. However, when the data expiration time comes closer, as determined by timer 530, then the system 500 re-organizes the data on the disks 520 to reduce the data deletion time period. Data is moved to low activity disks 525 so that when the data is being deleted, there is not much interference from other disk I/O traffic"; as the system is moving the data pending physical deletion into a spot on the disk to reduce the time it takes to physically delete the data, the priority of the data pending deletion is prioritized).

Dependent claim 10 has substantially the same scope and limitations as claim 3 as it is the corresponding Computer readable media claim. Therefore, claim 10 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 4, the combination of Armstrong-Crews and Higgins teaches The method of claim 1, wherein the cooperating the garbage collection with the monitoring the physical blocks comprises: increasing a weighted priority of the physical block for the garbage collection, responsive to an increased time since the dereferencing the data (Armstrong-Crews Col. 6 Lines 24-32, "The system 500 also comprises a data re-arranging component 515. The system 500 initially places the data on the disks 520 to optimize for read performance. However, when the data expiration time comes closer, as determined by timer 530, then the system 500 re-organizes the data on the disks 520 to reduce the data deletion time period. Data is moved to low activity disks 525 so that when the data is being deleted, there is not much interference from other disk I/O traffic"; as the system is moving the data pending physical deletion into a spot on the disk to reduce the time it takes to physically delete the data, the priority of the data pending deletion is weighted and gradually increased).

Dependent claims 11 and 16 have substantially the same scope and limitations as claim 4 as they are respectively the corresponding Computer readable media and System claims. Therefore, claims 11 and 16 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 5, the combination of Armstrong-Crews and Higgins teaches The method of claim 1, wherein the storage memory comprises a storage device and wherein cooperating the garbage collection in the storage memory comprises erasing the storage device within the logical deletion to physical erasure time limit (Armstrong-Crews Fig. 1 storage device 103; Col. 5 Lines 45-48, "Subsequently, the system dynamically re-arranges 420 the data to ensure that physical data deletion operations can occur within the guarantees provided to the user";).

Dependent claims 12 and 17 have substantially the same scope and limitations as claim 5 as they are respectively the corresponding Computer readable media and System claims. Therefore, claims 12 and 17 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 6, the combination of Armstrong-Crews and Higgins teaches The method of claim 1, wherein the cooperating the garbage collection with the monitoring the physical blocks comprises:  determining priority for the garbage collection and erasure of the physical block based on a time stamp of the dereferencing the data (Armstrong-Crews Col. 6 Lines 8-11, "As shown in FIG. 5, the invention comprises a system 500 comprising a data deletion predictor component 510, which looks at the current state of the system 500 with respect to the number of objects and their physical deletion dates"; the date used by the system is a timestamp).

Dependent claim 18 has substantially the same scope and limitations as claim 6 as it is the corresponding System claim. Therefore, claim 18 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 8, the combination of Armstrong-Crews and Higgins teaches The method of claim 1, wherein the cooperating the garbage collection with the monitoring the physical blocks comprises: determining the data and the physical block having the dereferenced data are associated with an object in an object store to which the logical deletion to physical erasure time limit applies (Armstrong-Crews Col. 4 Lines 4-6, "The object may comprise any data format such as text data, audio data, and/or image data"; Col. 5 Lines 15-18, "FIG. 3 illustrates the deletion process under two scenarios: (1) the object can be deleted within the user-specified time window and (2) the object cannot be deleted within the user-specified time window"); and garbage collecting and erasing the physical block and the further physical blocks, within the logical deletion to physical erasure time limit (Armstrong-Crews Col. 5 Lines 45-48, "Subsequently, the system dynamically re-arranges 420 the data to ensure that physical data deletion operations can occur within the guarantees provided to the user";).

Dependent claims 14 and 20 have substantially the same scope and limitations as claim 8 as they are respectively the corresponding Computer readable media and System claims. Therefore, claims 14 and 20 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Claims 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Armstrong-Crews and Higgins as applied to claims 1, 9, and 15 above, and further in view of Mutha et al (US 2016/0162364 A1) hereinafter referred to as Mutha.

Regarding claim 7, the combination of Armstrong-Crews and Higgins teaches The
method of claim 1, however, the combination of Armstrong-Crews and Higgins does not
explicitly teach further comprising: modifying one or more snapshots to replace the data in each of the one or more snapshots with other data.
Mutha teaches further comprising: further comprising: modifying one or more snapshots to replace the data in each of the one or more snapshots with other data (Mutha [0042] "Advantageously, in certain embodiments, storage pruning techniques described herein may be performed on a more fine-grain basis than in currently available systems. Storage pruning can be a feature through which users, such as administrators or compliance officers, can discover backed up data that matches a pattern provided by them and can then have the ability to copy or delete such data entirely from the backups"; [0043] "In addition to the storage pruning features described above, additional features are described below that can enable editing of data in the backups"; editing of the data to be pruned is replacing the original data with new data).
As Armstrong-Crews with Higgins and Mutha are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Armstrong-
Crews and Higgins with the snapshot editing of Mutha. One of ordinary skill in the art
would have been motivated to make this modification because the policies of Armstrong-
Crews regarding data retention are in place for data security purposes. If the data
physically deleted from Armstrong-Crews is still available in backups, then the security
of the data is compromised. Therefore, by implementing the snapshot editing of Mutha,
the security of the system of Armstrong-Crews is enhanced. A person of ordinary skill in
the art would have a reasonable chance of success making this change to the combination
of Armstrong-Crews and Higgins as it is merely a form of writing data, which both
Armstrong-Crews and Higgins are capable of.

Dependent claims 13 and 19 have substantially the same scope and limitations as claim 7
as they are respectively the corresponding Computer readable media and System claims.
Therefore, claims 13 and 19 are rejected under 35 U.S.C. 103 for at least the same
reasons as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571) 272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/MASUD K KHAN/Primary Examiner, Art Unit 2132